DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 7/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/13/2022 listed below have been reconsidered as indicated.
a)	The objections to the drawings are withdrawn in view of the replacement sheets filed 5/31/2020 and 7/13/2022.

b)	The amendments addressing the requirements for nucleotide sequence disclosures are acknowledged.

c)	The objection to the specification is withdrawn in view of the replacement abstract.

d)	The objection of claim 20 is withdrawn in view of the amendments to the claim.

e)	The rejections of claims 13-16 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the clarifying amendments to the claims.

f)	The rejections of claim(s) 12 and 18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki (US 2009/0035767 A1) are withdrawn in view of the amendments to the claims.

g)	The rejections of claims 12-17 under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2009/0035767 A1) in view of Washburn (US 2011/0245094 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Election/Restrictions
The restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/6/2021, has been reconsidered. Specifically, the restriction requirement of inventions I and II is withdrawn. Claims 1-11, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, were canceled by applicant in the reply filed on 7/13/2022. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in a timely filed amendment in reply to this action. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites “the at least one microbe” in the first line of the step of “analyzing”. In view of the amendments to claim 12, the recitation now lacks proper antecedent basis.
Claims 13-20 depends from claim 12 and are rejected for the same reason.
Regarding claims 17-20, the claims each recite “the microbe”. In view of the amendments to claim 12, the recitation now lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hogan (US 2012/0122719 A1).
The following are new rejections as necessitated by the amendments to the claims.
Regarding claims 12 and 18, Hogan teaches obtaining a raw sample comprising DNA as a “raw, unpurified samples” (para. 11).
Hogan further teaches amplifying DNA in the raw sample using primer pairs for microbial DNA from a bacterium or a virus (para. 11).
Hogan further teaches a second amplification reaction that uses the amplicons of the first reaction and fluorescently labeled primers (para. 11, 12, 52 and 61; claim 7).
Hogan further teaches applying the labeled second amplicons to a microarray under ambient/room temperature conditions and detecting a fluorescent pattern (para. 27, 93 and 94).
Hogan further teaches analyzing the data from the microarray to determine when microbes are in the sample (para.  127).
See also Example 9, para. 121-127.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 2012/0122719 A1) in view of Washburn (US 2011/0245094 A1).
It is noted that Hogan anticipates claim 12. The claim is also rendered obvious as encompassing the embodiments of 13-17.
Regarding claim 12, Hogan teaches obtaining a raw sample comprising DNA as a “raw, unpurified samples” (para. 11).
Hogan further teaches amplifying DNA in the raw sample using primer pairs for microbial DNA from a bacterium or a virus (para. 11).
Hogan further teaches a second amplification reaction that uses the amplicons of the first reaction and fluorescently labeled primers (para. 11, 12, 52 and 61; claim 7).
Hogan further teaches applying the labeled second amplicons to a microarray under ambient/room temperature conditions and detecting a fluorescent pattern (para. 27, 93 and 94).
Hogan further teaches analyzing the data from the microarray to determine when microbes are in the sample (para.  127).
See also Example 9, para. 121-127.
Hogan further teaches the microbes represent contamination of samples (para. 42 and 48; and claim 20).
While Hogan teaches the above methods, Hogan does not teach the elements of claims 13-17.
However, Washburn teaches samples and the type of microbes that are of interest in an array assay in order to identify contamination (para. 16 and 89).
Regarding claims 13, 14, 15, 16 and 17, Washburn teaches obtaining microbes from environmental, industrial, or other non-biological settings (para. 13), including manufacturing or processing plant for food, pharmaceuticals, cosmetics, neutraceuticals, biologics, and the like, an artificial environment (e.g., a laboratory specimen, culture, or surface). The sample source is one that contains or is suspected of containing one or more of bacteria, fungus (e.g., yeast), protozoa, or virus (para. 13). In addition to biological samples obtained from, for example, plant or animal matter, a source can be a food sample, a water sample, an air sample, or a commercial product. For example, a source can be, or be obtained from, a food product or water product suspected of being contaminated by a microorganism (e.g., a well water sample or a sample of vegetable produce (e.g., spinach or scallions) suspected of being contaminated with a bacterium such as E. coli or a virus such as hepatitis). In the case of airborne contamination, or the suspicion of airborne contamination, a source can be a sample collected in an air vent or room of a building so suspected of being contaminated with a microorganism such as Legionella pneumophila or Streptococcus pneumoniae. See para. 16 and 89.
It would have been prima facie obvious to the ordinary artisan that the method of Hogan could be modified to amplify and detect any of the microbes of Washburn in any of the samples of Washburn. Washburn teaches that each of the different types of samples were known in the field and a source of microbes of interest in the context of contamination, which is an interest of Hogan. The modification has a reasonable expectation of success because designing reagents to amplify and detect known microbes is within the skill of the ordinary artisan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,501,814 B2 in view of Hogan (US 2012/0122719 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass aspects of the ‘814 patent.
The claim sets differ in that the present claims involve obtaining the sample as a raw, unpurified sample and performing hybridization of the amplified products to the microarray probes a room temperature.
However, Hogan teaches it was known that raw, unpurified samples are beneficial in that they bypass DNA purification making the assay less expensive (para. 6 and 74).
Hogan further teaches the benefit of room/ambient temperature in that it allows a bench-top assay (para. 94).
Thus, it would have been prima facie obvious to have modified the method of the ‘814 patent in view of Hogan in order to take advantage of the benefits described by Hogan.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,612,075 B2 in view of Hogan (US 2012/0122719 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass aspects of the ‘075 patent.
The claim sets differ in that the present claims involve obtaining the sample as a raw, unpurified sample and performing hybridization of the amplified products to the microarray probes a room temperature.
However, Hogan teaches it was known that raw, unpurified samples are beneficial in that they bypass DNA purification making the assay less expensive (para. 6 and 74).
Hogan further teaches the benefit of room/ambient temperature in that it allows a bench-top assay (para. 94).
Thus, it would have been prima facie obvious to have modified the method of the ‘075 patent in view of Hogan in order to take advantage of the benefits described by Hogan.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,513,745 B2 in view of Hogan (US 2012/0122719 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass aspects of the ‘745 patent.
The claim sets differ in that the present claims involve obtaining the sample as a raw, unpurified sample and performing hybridization of the amplified products to the microarray probes a room temperature.
However, Hogan teaches it was known that raw, unpurified samples are beneficial in that they bypass DNA purification making the assay less expensive (para. 6 and 74).
Hogan further teaches the benefit of room/ambient temperature in that it allows a bench-top assay (para. 94).
Thus, it would have been prima facie obvious to have modified the method of the ‘745 patent in view of Hogan in order to take advantage of the benefits described by Hogan.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634